DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-8, 10-12 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simmons (US 9,701,577).
Regarding claim 7, Simmons discloses a method for making a liquid resin laminated switchable panel (see figure 1, for instance), comprising: providing a layer of switchable film (column 3, lines 11-27); placing the switchable film in a space between layers of glass (110, 120), the layers of glass having edges (see figure 1); placing a liquid resin (130) in the space between the layers of glass; and curing the liquid resin to form the liquid resin laminated switchable panel (see column 2, lines 1-25).
Regarding claim 8, Simmons discloses the method of claim wherein the switchable film comprises liquid crystal (LC) material (column 1, lines 60-65).
Regarding claim 10, Simmons discloses the method of claim 7, wherein the liquid resin (130) is an acrylic, urethane, silicone, polyester, epoxy or polysulfide resin (column 4, line 25).
Regarding claim 11, Simmons discloses the method of claim 7, wherein the step of placing a liquid resin between the layers of glass includes gravity filling, vacuum filling or pressure filling (column 3, lines 11-27).
Regarding claim 12, Simmons discloses the method of claim wherein the liquid resin is cured by exposing the liquid resin to daylight or ultraviolet light (col. 3, line 21).
Regarding claim 18, Simmons discloses the method of claim 7, wherein the liquid resin is placed in the space between the layers of glass by a roller lamination process (column 1, line 32).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Wang (US 2014/0078410).
Regarding claims 9 and 17, Simmons discloses the method of claim 7. However, Simmons does not expressly disclose wherein the switchable film comprises suspended particle display (SPD) material or electrochromic material or thermochromic material, wherein a dye or pigment is added into the liquid resin before the liquid resin is placed.
Wang discloses a method (see figures 1, for instance), wherein the switchable film comprises suspended particle display (SPD) material or electrochromic material or thermochromic material ([0043]), wherein a dye or pigment is added into the liquid resin before the liquid resin is placed ([0005]; [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the different switchable materials and dyes and pigments as Wang in the method of Simmons. The motivation for doing so would have been to provide improved diffusion and provide for a wide viewing angle, as taught by Wang ([0008]).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Akita et al. (US 2015/0086794).
Regarding claim 13, Simmons discloses the method of claim 7. However, Simmons does not expressly disclose wherein the liquid resin is cured by application of heat.
Akita discloses a method (see figure 1, for instance), wherein the liquid resin is cured by application of heat ([0145]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heat-curable switchable layer as Akita in the method of Simmons. The motivation for doing so would have been to reduce display unevenness across the device surface, as taught by Akita ([0147]).
Claim(s) 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Wada et al. (US 2014/0347619).
Regarding claims 14-16, Simmons discloses the method of claim 7. However, Simmons does not expressly disclose the method further comprising the step of adding spacers into the liquid resin, wherein the step of placing a liquid resin between the two layers of glass includes placing a seal at selected locations around the edges of the layers of glass before placing the liquid resin, wherein the step of placing a liquid resin between the layers of glass includes providing an inlet fixture and an outlet conduit before placing the liquid resin.
Wada discloses a method (see figures 1-2, for instance), comprising the step of adding spacers into the liquid resin ([0031]), wherein the step of placing a liquid resin between the two layers of glass includes placing a seal (12) at selected locations around the edges of the layers of glass (11) before placing the liquid resin (16), wherein the step of placing a liquid resin between the layers of glass includes providing an inlet fixture (17 top) and an outlet conduit (17 bottom) before placing the liquid resin (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method steps as discloses by Wada in the method of Simmons. The motivation for doing so would have been to reduce thickness variation of the entire switchable layer, as taught by Wada ([0013]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        10/21/2022